THE THIRTEENTH COURT OF APPEALS

                                     13-17-00585-CV


                                       Sandra Pena
                                            v.
                                       Reynol Pena


                                    On appeal from the
                      389th District Court of Hidalgo County, Texas
                             Trial Cause No. F-2318-17-H


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged fifty percent against appellant although she is exempt from

payment due to her affidavit of inability to pay costs and fifty percent against appellee.

       We further order this decision certified below for observance.

July 5, 2018